981 So.2d 1274 (2008)
Daniel HILBERT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-3263.
District Court of Appeal of Florida, Third District.
May 21, 2008.
Daniel Hilbert, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and RAMIREZ and CORTIÑAS, JJ.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial of a motion for postconviction relief, this Court must reverse unless the record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(A), (D).
Appellant's motion raises several claims of ineffective assistance of counsel. The trial court denied relief without holding an evidentiary hearing or attaching the record. We, therefore, must reverse and remand for an evidentiary hearing or other appropriate relief. If the trial court again enters an order summarily denying the postconviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any *1275 relief or an evidentiary hearing. See Langdon v. State, 947 So.2d 460 (Fla. 3d DCA 2006).
Reversed and remanded with instructions.